DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ arguments filed on 29 September 2022 have been fully considered but they are moot in view of the new ground of rejection.
By the amendment filed 29 September 2022, claim 1 has been amended, claims 22 has been canceled.
Claims 1-13, 21, and 23-27 are now pending.
Claims 1-13, 21, and 23-27 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 September 2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 5-13, 21, 23-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mizukoshi (US Pub. 2021/0067927, hereinafter “Miz”) in view of Binder et al  (US Pub. 2013/0201316).

Regarding claim 1, Miz discloses an in-vehicle communications system, comprising: 
at least one control device (fig. 5, OpenFlow controller (OFC) 100); 
a plurality of gateway devices (fig. 5, OpenFlow switches (OFS) 200A, 200B, 200C); and 
a plurality of communication endpoints (fig. 5, electronic control unit (ECU) 30A-D), wherein each gateway device is communicatively coupled to the control device and at least two other gateway devices of the plurality of gateway devices (fig. 5, OFS 200A connected to OFC 100 and OFS 200B, 200C), each gateway device is further communicatively coupled to at least one communication endpoint (fig. 5, OFS 200A connected to ECU 30A), wherein the at least one control device is configured to control each of the communication endpoints by receiving and processing data from the communication endpoint (para. 13, According to a first aspect, there is provided a control apparatus including: a control part which controls communication in a vehicle by setting a control entry(ies) to a plurality of switches relaying, by referring to the control entry(ies), a packet(s) input to and output from an ECU(s) installed on the vehicle, and an operation part which performs operation of the control entry according to contents updating a program of the ECU(s); para. 31, switches relay packets from ECUs to control entity; fig. 2, para. 32, control apparatus comprises control part 11A and operation part 12B; para. 34, For example, as illustrated in FIG. 3, it is assumed that the control part 11A divided an in-vehicle network into three networks of a power train system, body control system, and multimedia system by controlling the switch 20; para. 35, In this case, by the reprogramming, a new communication occurs among an ECU which constructs an automated driving control part of the power train system, an ECU which controls a dashboard camera of the multimedia system, and an ECU which controls the hazard lamp of the body control system. Then, the operation part 12A performs operation of the control entry(ies) so that the above each of ECUs can receive a packet(s) under a predetermined condition; i.e., ECU communications enable the operation part 12A, which is part of control apparatus 10A -- the claimed control device; para. 39, the OFC 200 selects a communication path and realizes communication between ECUs 30 or communication between the ECU 30 and sensor in accordance with a flow entry set from the OFC 100; i.e., the OFC receives and processes communications from the ECUs and sensors), and the plurality of gateway devices include a first gateway device (fig. 5, OFS 200A along with other OFS’s), and wherein the at least one control device has one or more functions of intelligent driving, an intelligent cockpit, or vehicle control (fig. 2, 3; para. 34, control part 11A divided an in-vehicle network into three networks, i.e., vehicle control);
wherein the first gateway device is configured to: 
when receiving first communication data of end-to-end communication, route the first communication data by using a first communication link indicated by a local routing policy (para. 39, The OFS 200 selects a communication path and realizes communication between ECUs 30 or communication between the ECU 30 and a sensor in accordance with a flow entry set from the OFC 100.), and when the first communication link is abnormal, route a part or all of the first communication data by using a second communication link indicated by the local routing policy (para. 39, by connecting the OFS 200 in the ring fashion, it is possible to utilize a bypass path, being not via a link between any of the switches, as a backup path when a path is switched according to a flow type or failure has occurred in the link between any of the switches.), and 
wherein the end-to-end communication includes at least one of the following: communication between at least two communication endpoints of a plurality of communication endpoints coupled to the plurality of gateway devices, communication between at least two gateway devices of the plurality of gateway devices, communication between any communication endpoint of the plurality of communication endpoints and the control device, or communication between any gateway device of the plurality of gateway devices and the control device (para. 39, communication between ECUs 30, i.e., endpoints).
Miz discloses all of the subject matter as recited above. However assuming arguendo that Miz does not specifically disclose wherein the at least one control device is configured to control each of the communication endpoints by receiving and processing data from the communication endpoint. 
However Binder from an analogous art discloses this limitation (fig. 14a; para. 128, a vehicle control system having sensors, actuators and field units; para. 484, The data received from the field units 23 in the router 143 is analyzed and processed, and based on control logic that may be embedded in the controller 147, may generate a command for activating or triggering various actuators.; fig. 16a, field units 23, router 21, controller 147). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Binder in the system of Miz by having the controller receiving and processing data from the field units via the router in order to provide an improved system that is simple, secure, cost-effective, reliable, easy to use or sanitize (Binder, para. 38).

Regarding claim 2, Miz further discloses wherein at least one of the communication endpoints comprises at least one of a sensor or an electric control unit of an actuator (para. 2, ECU).

Regarding claim 3, Miz further discloses wherein each gateway device of the plurality of gateway devices is coupled in series to an adjacent gateway device to form a ring communications network (fig. 5; para. 39).

Regarding claim 5, Miz further discloses wherein the local routing policy is determined based on a network topology of the in-vehicle communications system (para. 39).

Regarding claim 6, Miz further discloses wherein that the first communication link is abnormal specifically comprises at least one of the following: the first communication link fails, the first communication link is congested, or some functions of the first communication link fail (para. 39, failure has occurred in the link between any of the switches).

Regarding claim 7, Miz further discloses wherein at least two communication endpoints of a plurality of communication endpoints coupled to the plurality of gateway devices having a same function or overlapped functions, wherein 
the at least two communication endpoints are separately communicatively coupled to different gateway devices, or at least one communication endpoint of the at least two communication endpoints is communicatively coupled to at least one gateway device in the plurality of gateway devices, and another communication endpoint of the at least two communication endpoints is communicatively coupled to at least one control device (para. 34-36, different ECUs work together to add function of blinking a hazard lamp) involving an advanced driver assistance system (ADAS)).

Regarding claim 8, Miz further discloses wherein the at least two communication endpoints are located at a same area of a vehicle, and the same area is one of the following: a left front area of the vehicle, a right front area of the vehicle, a left rear area of the vehicle, a right rear area of the vehicle, a front area of the vehicle, a middle area of the vehicle, a rear area of the vehicle, a left area of the vehicle, or a right area of the vehicle (para. 35, ECU controlling dashboard camera and ECU controlling hazard lamp, i.e., front area of vehicle).

Regarding claim 9, Miz further discloses wherein at least one communication endpoint of a plurality of communication endpoints coupled to the plurality of gateway devices is communicatively coupled to at least two gateway devices in the plurality of gateway devices separately, or 
at least one communication endpoint of the plurality of communication endpoints is communicatively coupled to at least one gateway device in the plurality of gateway devices, and is also communicatively coupled to at least one control device (fig. 5, ECU 30A connected to OFS 200A and OFC 100; para. 42, 44).

Regarding claim 10, Miz further discloses wherein the first gateway device is further configured to: 
when receiving second communication data of the end-to-end communication, route a part or all of the second communication data by using a third communication link indicated by the local routing policy, and route a part or all of the second communication data by using a fourth communication link indicated by the local routing policy (para. 39, 44).

Regarding claim 11, Miz further discloses wherein the control device and one gateway device of the plurality of gateway devices are coupled as a same physical entity or deployed at a same physical position (para. 42, 44).

Regarding claim 12, Miz further discloses further comprising: a plurality of control devices, wherein each control device and a different gateway device of the plurality of gateway devices are coupled as a same physical entity or deployed at a same physical position (fig. 4; para. 35, 36).

Regarding claim 13, Miz further discloses wherein all of the plurality of gateway devices are deployed in the vehicle, or some of the plurality of gateway devices are deployed in the vehicle (fig. 5; para. 37).

Regarding claim 21, Miz further discloses wherein N types of functional entities are deployed on at least two gateway devices in the plurality of gateway devices in a distributed manner, at least one of the N types of functional entities is deployed on each gateway device in the at least two gateway devices, a sum of types of functional entities deployed on the at least two gateway devices covers the N types of functional entities, and wherein N > 2 (fig. 4, 6; para. 32, 35, 39, 44).

Regarding claim 23, Miz further discloses wherein the first gateway device is configured to detect whether the first communication path is abnormal (para. 39, bypass path when a failure occurs).

Regarding claim 24, Miz further discloses wherein the local routing policy is preconfigured in the first gateway device (para. 45, flow entries may be set at the time the vehicle is shipped).

Regarding claim 25, Miz further discloses wherein the plurality of communication endpoints comprise at least one sensor, and the at least one control device is configured to receive data from the at least one sensor, and perform driving planning or vehicle control according to the data (para. 39).

Regarding claim 27, Miz further discloses wherein the plurality of gateways are all gateways deployed in the vehicle, or are some of all gateways deployed in the vehicle (fig. 1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miz in view of Binder et al, and further in view of Breed et al (US Pub. 2006/0180371).

Regarding claim 4, the combination of Miz and Binder does not specifically disclose wherein each gateway device of the plurality of gateway devices is communicatively coupled to all other gateway devices to form a mesh communications network. However, Breed from an analogous art discloses the use of mesh network wherein the various wireless elements within a vehicle are connected via a mesh such that each device can communicate with each other (para. 1013). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the mesh network for communication with in vehicle as taught by Breed in the system of Miz and Binder in order to aid in the transfer of information to a central controller (Breed, para. 1013).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Miz in view of Binder et al, and further in view of Ditty et al (US Pub. 2019/0258251).
Regarding claim 26, the combination of Miz and Binder does not specifically disclose wherein the at least one control device comprises primary control device and secondary control device, the primary control device and the secondary control device have same capability or the secondary control device has less capability than the primary control device.
However, Ditty from an analogous art discloses a primary processor, and a mobile processor providing redudant, fail-safe, functionality (para. 337), and a primary controller and secondary controller in a controller area network (para. 305, 345). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate teaching of Ditty in the network of Miz and Binder to provide redundancy, hence improve reliability (para. 337).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468